PER CURIAM.
Appellant, the former wife, seeks review of an order granting a motion filed by Appellee, the former husband, to dissolve a permanent injunction against domestic violence. Appellee failed to present any evidence at the evidentiary hearing “demons-trat[ing] that the scenario underlying the injunction no longer exists so that continuation of the injunction would serve no valid purpose.” Alkhoury v. Alkhoury, 54 So.3d 641, 642 (Fla. 1st DCA 2011). Here, as in Alkhoury, Appellee failed to offer any changed circumstance relevant to the specific facts underlying the injunction he sought to dissolve. Accordingly, we reverse and remand with instructions that the injunction against domestic violence be reinstated.
REVERSED and REMANDED.
SAWAYA, LAMBERT and EISNAUGLE, JJ., concur.